Exhibit 10.6

PARTICIPANTS AS OF JANUARY 1, 2014
UNDER THE EXECUTIVE MANAGEMENT INCENTIVE PLAN
John V. Faraci
Chairman and Chief Executive Officer
C. Cato Ealy
SVP, Corporate Development
William P. Hoel
SVP, Container the Americas
Tommy S. Joseph
SVP, Manufacturing, Technology, EHS&S and Global Sourcing
Thomas G. Kadien
SVP, Consumer Packaging and IP Asia
Paul J. Karre
SVP, Human Resources and Communications
Mary A. Laschinger
SVP and President, xpedx
Tim S. Nicholls
SVP, Printing & Communications Papers the Americas
Jean-Michel Ribieras
SVP and President, IP Europe, Middle East, Africa and Russia
Carol L. Roberts
SVP and Chief Financial Officer
Sharon R. Ryan
SVP, General Counsel and Corporate Secretary
Mark S. Sutton
SVP, Industrial Packaging






Any other individual elected to the position of Senior Vice President during
2014










--------------------------------------------------------------------------------

Exhibit 10.6

EXECUTIVE MANAGEMENT INCENTIVE PLAN
2014 COMPANY BUSINESS OBJECTIVE
AND INTERMEDIATE PERFORMANCE OBJECTIVES




Plan Element


162(m) Limit Approved by MDCC


Company Business Objective:
Positive EBITDA Before Special Items


INTERMEDIATE PERFORMANCE OBJECTIVES:


SAME AS 2014 MANAGEMENT INCENTIVE PLAN OBJECTIVES











